Citation Nr: 1542549	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant has standing to file a notice of disagreement with the February 23, 1988, rating decision.

2.  If the appellant has standing to file a notice of disagreement with the February 23, 1988, rating decision, whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision.

3.  Whether the appellant timely filed a notice of disagreement with the January 17, 2007, rating decision, which awarded entitlement to service connection for the Veteran's cause of death, effective September 1, 2005.

4.  Whether there was clear and unmistakable error in the January 17, 2007, rating decision, which awarded entitlement to service connection for the Veteran's cause of death, effective September 1, 2005.

REPRESENTATION

Appellant represented by:	Andrew DeHeer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1971, and from April 1974 to September 1987.  He died in September 1989, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant provided testimony before the undersigned Veterans Law Judge at a Video Conference hearing in July 2014.  A transcript from this hearing is in the electronic record.

Following his July 2014 Videoconference hearing, in August 2014, the appellant's representative submitted additional argument and evidence in support of the appellant's appeal. The representative did not expressly request AOJ review of the evidence, and a waiver of AOJ review is not required. See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.

The Virtual VA paperless claims processing system contains the Videoconference hearing transcript dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  


FINDINGS OF FACT

1.  A February 1988 rating decision granted entitlement to service connection for post-op residuals of left middle toe, bunion of the great right toe, mild right ear hearing loss, hemmorhoids, and otitis exteina.  The February 1988 rating decision denied entitlement to service connection for hearing loss of the left ear. The Veteran did not appeal this rating decision.

2.  The Veteran died on September [redacted], 1989; his death was not on or after October 10, 2008.

3.  The Veteran did not have a claim pending prior to his death and the appellant did not request to substitute within one year of the Veteran's death.

4.  As the Board has found that the appellant does not have standing to file a notice of disagreement with the February 23, 1988, rating decision, the issue as to whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision is deemed moot.


5.  The appellant filed burial benefits claims on October 17, 1989 and November 1, 1989, and VA paid nonservice-connected burial benefits on December 11, 1989.  The appellant was notified that same day.  The appellant did not appeal the nonservice-connected finding or file a claim for Dependency and Indemnity Compensation (DIC) at that time.

6.  The appellant filed a DIC claim on August 22, 2006.  A rating decision dated October 23, 2006, granted entitlement to service connection for the cause of the Veteran's death, effective August 22, 2005. A decision dated January 17, 2007, established September 1, 2005, the first day of the following month, to be the effective date for payments to commence for the cause of the Veteran's death. The appellant was notified of this decision in a January 17, 2007, letter and informed of her appellate rights and the time period for submitting a notice of disagreement with the decision.

7.  The appellant filed a notice of disagreement with the January 17, 2007, rating decision on April 28, 2011, more than one year from the date the notice of determination was mailed to her. The appellant did not submit any document that could reasonably be construed as a notice of disagreement with the September 1, 2005, effective date within one year of the January 17, 2007, letter.

8.  The record does not establish that the correct pertinent facts, as they were known on January 2007, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the effective date of the grant of service connection for the cause of the Veteran's death would have been manifestly different but for the error. 

9.  Respiratory cancers were added to the list of diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) on June 9, 1994; therefore, the appellant was eligible for DIC for a period of one year prior to the date of receipt of her DIC claim on August 22, 2006.

10.  Payments for entitlement to service connection for the cause of the Veteran's death commenced on September 1, 2005, the first day of the following month.


CONCLUSIONS OF LAW

1.  The appellant does not have standing to file a notice of disagreement with the February 23, 1988, rating decision. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).

2.  As the Board has found that the appellant does not have standing to file a notice of disagreement with the February 23, 1988, rating decision, the question as to whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision is now moot, warranting dismissal of the appeal as to that issue. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).

3.  The appellant's notice of disagreement with the January 17, 2007, decision, which awarded entitlement to service connection for the cause of the Veteran's death, effective September 1, 2005, was not timely; and the January 2007 RO decision is final. 38 U.S.C.A. §§ 7105(b)(1), (c) (West 2014); 38 C.F.R. §§ 20.302(a), 20.1103 (2015).

4.  The January 2007 rating decision, which assigned an effective date of September 1, 2005, for the grant of service connection for the cause of the Veteran's death, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114(a)(3), 3.31, 3.312, 3.400, 3.512, 3.816 (2006); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As to the claim of CUE, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this matter.  

The Board also concludes VA's duty to assist has been satisfied.  As part of the duty to assist, the appellant was afforded a Board hearing pursuant to her request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the appellant's position be submitted.  To the extent this was not done, the appellant and her representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background and Analysis

The appellant has set forth several contentions with respect to her claims.  She disagrees with the findings of a February 26, 1988, rating decision, which denied various disability benefits during the Veteran's lifetime, and a January 17, 2007, rating decision, which granted entitlement to service connection for the cause of the Veteran's death, effective September 1, 2005.  In the alternative, the appellant has asserted clear and unmistakable error in the January 2007 rating decision.  Although related, the Board will address each of the Veteran's contentions in turn below.

As background, in August 1971, the Veteran filed a claim for entitlement to service connection for a foot disability.  In a November 1971 notification letter, the RO indicated that the Veteran had failed to report for his VA examination and denied the claim.  The Veteran did not appeal this denial. In October 1987, the Veteran filed claims for a foot disability and hearing problems. In November 1987, the Veteran amended his claim to include left foot disabilities, a lump of the right forearm, hemmorhoids, and left ear otitis media.  A February 1988 rating decision granted entitlement to service connection for post-op residuals of left middle toe, bunion of the great right toe, mild right ear hearing loss, hemmorhoids, and otitis exteina.  The February 1988 rating decision denied entitlement to service connection for hearing loss of the left ear.  The Veteran was notified of this decision in a February 26, 1988, letter and informed of his appellate rights and the time period for submitting a notice of disagreement with the decision.  The Veteran did not appeal this decision during his lifetime.

The Veteran died on September [redacted], 1989.  The cause of death was listed as respiratory failure due to pneumonia due to lung cancer.  The Veteran did not have any claims pending at the time of his death.

The appellant filed burial benefits claims in October and November 1989.  On the application for burial benefits, the appellant specifically indicated that she was not claiming entitlement to service connection for the cause of the Veteran's death.  VA paid nonservice-connected burial benefits on December 11, 1989, and the appellant was notified that same day.  The appellant did not appeal the nonservice-connected finding or file a claim for DIC at that time.

The appellant filed a DIC claim on August 22, 2006.  A rating decision dated October 23, 2006, granted entitlement to service connection for the cause of the Veteran's death, effective August 22, 2005, one year prior to the date of the claim.  A decision dated January 17, 2007, established September 1, 2005, the first day of the following month, to be the effective date for the cause of the Veteran's death.  This effective date was established pursuant to 38 C.F.R. §§  3.400(c)(2), 3.31, and 3.114(a).  The appellant was notified of this decision in a January 17, 2007, letter and informed of her appellate rights and the time period for submitting a notice of disagreement with the decision.  She filed an appeal with this decision on April 28, 2011.

	Whether the appellant has standing to file a notice of disagreement with the 
February 23, 1988, rating decision.

The appellant has disagreed with the February 23, 1988, rating decision.  She requests that the RO re-review the February 1988 rating decision to determine if entitlement to service connection for lung cancer should have been granted at that time.

In this regard, the appellant contends that the Veteran filed a valid claim for disability benefits in October 1987, and as a Veteran with service in the Vietnam theatre, he was a "Nehmer class member," and therefore subject to 38 C.F.R. § 3.816. See Nehmer v. U.S. Veterans' Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  She further contends that as a "surviving spouse" of a Vietnam Veteran who died as a result of lung cancer, a disease with "presumed service connection" as of June 9, 1994, she is also a "Nehmer class member" within the meaning ascribed under 38 C.F.R. § 3.816(b)(1)(ii).

The appellant is essentially arguing that the Veteran filed a claim for entitlement to service connection for lung cancer during his lifetime.  In the alternative, the appellant asserts that VA should have construed his claims as a claim for entitlement to service connection for lung cancer or raised the theory on its own pursuant to Nehmer.  The appellant points to the January 2007 rating decision, which granted entitlement to service connection for the cause of the Veteran's death, effective September 1, 2005.  She contends that because the Veteran served in Vietnam and chest X-rays showed that his lung cancer was manifest as of June 4, 1987, the VA should have reconsidered the February 1988 rating decision in determining the proper effective date for the grant of service connection.  The appellant's representative argued that the Veteran, and by extension, his surviving spouse, have been "unjustly deprived of disability benefits rightfully owed to them by VA."  The appellant's representative asserts that VA should re-review the February 1988 rating decision, which he claims denied the Veteran entitlement to service connection due to lung cancer.

Although the Board will get to the merits of the appellant's arguments below, at the outset, the Board finds that the appellant does not have standing to file a notice of disagreement with the February 1988 rating decision. 

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (BVIA 2008) created a new 38 U.S.C.A. § 5121A, Substitution in Case of Death of Claimant.  This provision allows substitution in the case of the death of a claimant who dies on or after October 10, 2008.  Under 38 U.S.C.A. § 5121A, an eligible person may request to substitute as claimant for a veteran following his or her death for the purpose of processing any pending claims to completion.  Substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the veteran.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A request for substitution must be filed not later than one year after the date of a veteran's death and, as provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . .." Id.; 38 U.S.C.A. § 5121A.  Substitution does not apply if the notice of decision was provided prior to the death of the veteran and the veteran did not file an appeal prior to his death.  

Here, the evidence shows that the Veteran died on September [redacted], 1989.  Therefore, his death was not on or after October 10, 2008, and the law does not allow substitution. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).  Indeed, in the appellant's July 2014 Video Conference hearing, the appellant's representative conceded that she did not have standing to substitute in the February 1988 claim.  For these reasons, the Board finds that the Veteran's surviving spouse does not have standing to file a notice of disagreement with the February 23, 1988, rating decision.

Moreover, as will be discussed below, the appellant did not request to substitute within one year of the Veteran's death, and the Veteran did not have any claim pending prior to his death.  In fact, the Board finds that the Veteran never filed a claim for entitlement to service connection for lung cancer, or anything that could have been construed as a respiratory disability. 

In summary, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence that governs the outcome of this case.  The Veteran died on September [redacted], 1989.  Accordingly, his death was not on or after October 10, 2008.  Therefore, the law does not allow substitution, and the appellant's claim must be denied for lack of legal merit (standing as a claimant).  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt rule does not apply, and it is denied.  See 38 U.S.C.A §5107 (West 2014).

      Whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision.

Without reaching the merits of whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision, as the Board has found that the appellant does not have standing to file a notice of disagreement with the February 23, 1988, rating decision, the issue as to whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision is deemed moot. See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). The claim must therefore be dismissed.

      Whether the appellant timely filed a notice of disagreement with the January 17, 2007, rating decision, which awarded entitlement to service connection for the Veteran's cause of death, effective September 1, 2005.
      
The appellant has disagreed with the January 17, 2007, rating decision, which awarded entitlement to service connection for the Veteran's cause of death, effective September 1, 2005.  In particular, she contends that the RO incorrectly found that her original DIC claim was received on August 22, 2006. However, before the Board can address the merits of the appellant's claim, it must first determine whether she timely filed a notice of disagreement with the rating decision in question.

As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement. See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996). In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s). 38 C.F.R. § 20.201. A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999). 

A claimant or her representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a). If a notice of disagreement is not filed within the one year time period, the RO decision becomes final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015). An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a). A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a). In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a). 

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause." Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was. There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA. Corry v. Derwinski, 3 Vet. App. 231, 235 (1992). 

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal. A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009). The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The appellant filed a claim seeking DIC benefits in August 2006. In a rating decision dated October 23, 2006, the RO granted entitlement to service connection for the cause of the Veteran's death. In an award decision dated January 17, 2007, the RO established September 1, 2005, as the effective date for the grant of DIC benefits.  The appellant was notified of this decision that same day.

A notice of disagreement as to the effective date of the DIC benefits dated April 13, 2011, was received by the RO on April 28, 2011.  There is no communication of record dated prior to April 2011 expressing disagreement with the effective date assigned in the January 2007 decision. Indeed, the appellant has not contended filing a notice of disagreement prior to April 2011.  In fact, in her July 2014 Video Conference hearing, the appellant's representative conceded that she did not file a timely notice of disagreement with the October 2006 and January 2007 rating decisions.

Based on a review of the evidence, the Board concludes that the notice of disagreement as to the effective date assigned was not timely.  The January 2007 decision granting DIC benefits effective September 1, 2005, was mailed to the appellant on January 17, 2007.  Therefore, the appellant had until January 17, 2008, to file a notice of disagreement.  A notice of disagreement as to the effective date assigned was date stamped as being received at the RO on April 28, 2011.  The appellant dated her notice of disagreement April 13, 2011. Throughout this appeal, the appellant has not contended filing a notice of disagreement prior to April 2011.  Therefore, after reviewing all of the evidence, the Board concludes that the notice of disagreement as to the effective assigned to the award of DIC benefits was not timely.

Additionally, the appellant has not presented "good cause," or any reason, as to why she did not file a notice of disagreement within one year by January 17, 2008.  The appellant and her representative have made arguments regarding why an earlier effective date for her DIC benefits is warranted, but have not provided a reason for why the notice of disagreement as to the effective date was not filed within one year of the decision granting DIC benefits. 

There is also no indication that the appellant did not receive the January 2007 decision at that time.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notification for VA purposes is a written notice sent to the claimant's last address of record. See 38 C.F.R. § 3.1(q).  Here, there is no clear evidence to rebut the presumption of notification in this case.  There is no indication or allegation that the January 17, 2007, decision was returned as undeliverable or that the appellant did not receive notice of the decision.  There is no evidence of a change of address prior to the issuance of the January 2007 decision.  In sum, the appellant has not provided any explanation as to her failure to file a timely notice of disagreement.  Therefore, there is no legal entitlement to an extension of time to file her notice of disagreement in the present case.  38 C.F.R. § 3.109(b); Corry at 235. 

In summary, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence that governs the outcome of this case. The appellant's notice of disagreement was untimely. Accordingly, the issue of the timeliness of the appellant's notice of disagreement must be denied for lack of legal merit. See Sabonis at 430. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt rule does not apply, and it is denied. See 38 U.S.C.A §5107 (West 2014).

      Whether there was clear and unmistakable error in the January 17, 2007, rating decision, which awarded entitlement to service connection for the Veteran's cause of death, effective September 1, 2005.

The appellant contends that there is clear and unmistakable error in the January 17, 2007, rating decision that granted entitlement to service connection for the cause of the Veteran's death, and assigned an effective date of September 1, 2005.  As discussed above, the Board finds that the appellant did not timely appeal that decision.  Thus, it is considered final, although it may be reversed if found to be based upon CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015). 

Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015). 

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wants to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey at 384.

The law and regulations in effect at the time of the January 2007 rating decision provided that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2006).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e).  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) were added to the list of diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) on June 9, 1994. 

The law also provided that a specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by § 3.153) must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2006).  A claim by a surviving spouse or child for compensation or dependency and indemnity compensation will also be considered to be a claim for death pension and accrued benefits, and a claim by a surviving spouse or child for death pension will be considered to be a claim for death compensation or dependency and indemnity compensation and accrued benefits.  38 C.F.R. § 3.152(b) (2006).

Death benefits based on service-connected death after separation from service will be effective the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it will be the date of receipt of the claim. 38 C.F.R. § 3.400(c)(2) (2006).  Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or the monetary allowance under 38 U.S.C. 1805 for a child suffering from spina bifida who is a child of a Vietnam veteran may not be made for any period prior to the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31 (2006).  Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 38 C.F.R. § 3.114(a) (2006).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3) (2006).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs. 38 C.F.R. § 3.816 (2007).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2006).  The term "covered herbicide disease" includes respiratory cancers, such as lung cancer. 38 C.F.R. § 3.816(b)(2) (2006).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2006).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2006).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i) (2006).  VA issued regulations creating a presumption of service connection for respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), effective June 9, 1994. 75 Fed. Reg. 94-14124 (June 9, 1004). 

In sum, the law and regulations governing service connection for the cause of the Veteran's death, diseases subject to presumptive service connection, and effective dates are virtually the same now as they were in January 2007. 

The appellant essentially disagrees with the September 1, 2005, effective date assigned for the grant of entitlement to service connection for the cause of the Veteran's death.  The appellant advances several theories in support of her argument.  First, she contends that she filed a valid claim for DIC benefits within one year of the Veteran's death, and therefore the effective date for the grant of service connection for the cause of death should be the first day of the month in which the veteran's death occurred.  See 3.400(c)(2).  In support of her argument, she points to her October 1989 Application for United States Flag for Burial Benefits and her November 1989 Application for Burial Benefits.  In the alternative, she contends that her submissions in the one-year period following the Veteran's death should be construed as valid DIC claims.  In this regard, she contends that her December 1989 Form 3113, Application for Annuity and/or Arrears of Pay, should have been construed as a valid death pension claim, and thus, a claim for DIC, as provided under 38 C.F.R. § 3.152(b)(1). 

In viewing the evidence of record in January 2007 in conjunction with the pertinent laws and regulations in effect at that time, the Board finds that there was a basis for assigning an effective date of September 1, 2005, for the grant of entitlement to service connection for the cause of the Veteran's death.  In sum, the Veteran died on September [redacted], 1989.  The death certificate showed the Veteran's cause of death was respiratory failure due to pneumonia due to lung cancer. The appellant filed a VA Form 90-2008, Application for United States Flag for Burial Benefits, on October 17, 1989.  The appellant filed a VA Form 21-530, Application for Burial Benefits on November 1, 1989, and VA paid nonservice-connected burial benefits on December 11, 1989.  The appellant was notified the same day.  She did not appeal the nonservice-connected finding or file a claim for DIC at that time.  On August 22, 2006, the appellant filed a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child.  In an October 2006 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death, effective August 22, 2005, based on the liberalizing legislation rule under 38 C.F.R. § 3.114.  The RO explained that under this regulation, VA can assign an effective date one year prior to the date of claim if the evidence of record establishes that the veteran's symptoms met the criteria with the changes in the new law.  A January 2007 decision indicated that payments would commence on September 1, 2005, the first day of the following month. 

The appellant asserts that she filed a valid claim for DIC within one year of the Veteran's death, when she filed applications for burial benefits in October and November 1989.  However, the Board finds that the law does not support the appellant's assertion that an application for burial benefits should be construed as an application for DIC benefits.  See 38 C.F.R. § 3.152(b).  Indeed, on the October 1989 and November 1989 forms, the appellant specifically indicated that she was not claiming service connection for the cause of the Veteran's death.  Moreover, when VA paid nonservice-connected burial benefits on December 11, 1989, the appellant did not appeal the nonservice-connected finding or file a claim for DIC at that time.  The appellant's representative has also submitted a USAFAC Form 3113, Application for Annuity and/or Arrears of Pay, that the appellant filed with the Retirement Services Office in Fort Dix, New Jersey, on December 4, 1989.  The appellant's representative argues that this should have been construed as a valid VA death pension claim, and thus, a claim for DIC, as provided under 38 C.F.R. § 3.152(b)(1).  The Board finds that this was not a valid VA death pension claim as contemplated by the law, as this pertained to arrears of pay from the United States Army, and not VA death pension benefits.  Furthermore, it is not clear that the RO had knowledge of this claim, as it was not filed with the Regional Office.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing that the appellant filed a valid DIC claim prior to the August 22, 2006, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child, or a claim that could be construed as a valid DIC claim, within one year of the Veteran's death.

Next, the appellant contends that the Veteran filed a valid claim for disability benefits in October 1987, and as a Veteran with service in the Vietnam theatre, he was a Nehmer class member, and therefore subject to 38 C.F.R. § 3.816. She further contends that as a "surviving spouse" of a Vietnam Veteran who died as a result of lung cancer, a disease with "presumed service connection" as of June 9, 1994, she is also a Nehmer class member within the meaning ascribed under 38 C.F.R. § 3.816(b)(1)(ii).

The appellant is essentially arguing that the Veteran filed a claim for entitlement to service connection for lung cancer during his lifetime.  In the alternative, she contends that VA should have construed his claims as a claim for entitlement to service connection for lung cancer or raised the theory on its own pursuant to Nehmer.  The appellant points to the January 2007 rating decision, which granted entitlement to service connection for the cause of the Veteran's death, effective September 1, 2005.  She contends that because the Veteran served in Vietnam and chest X-rays showed that his lung cancer was manifest as of June 4, 1987, the VA should have reconsidered the February 1988 rating decision in determining the proper effective date for the grant of service connection. The appellant's representative argued that the Veteran, and by extension, his surviving spouse, have been "unjustly deprived of disability benefits rightfully owed to them by VA."  The appellant's representative asserts that the RO should re-review the February 1988 rating decision, which he claims denied the Veteran entitlement to service connection due to lung cancer.

In this case, while the Veteran is a Vietnam Veteran who has been diagnosed with a covered herbicide disease - lung cancer - these provisions do not apply.  During his lifetime, the Veteran never filed a claim for service connection for lung cancer, nor did he file anything that could be construed as a claim for any other respiratory disability.  His claim was therefore not previously denied or pending between May 1989 or August 2010.  As the requirements of 38 C.F.R. § 3.186(d)(1) or (d)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§  3.114 and 3.400.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing that an earlier effective date for the grant of service connection for the cause of the Veteran's death due to lung cancer in accordance with liberalizing law or the Nehmer guidelines is warranted.

In this case, the appellant and her representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the January 2007 rating decision which established an effective date of September 1, 2005, for the grant of entitlement to service connection for the cause of the Veteran's death.  The appellant's claim is therefore denied.



ORDER

The appellant does not have standing to file a notice of disagreement with the February 23, 1988, rating decision.

As to whether the appellant timely filed a notice of disagreement with the February 23, 1988, rating decision, the appeal is dismissed.

A timely notice of disagreement was not filed as to the January 17, 2007, decision that awarded DIC benefits effective September 1, 2005, and the appeal is denied.

The January 2007 RO decision that granted entitlement to service connection for the cause of the Veteran's death, effective September 1, 2005, should not be revised or reversed on the basis of CUE.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


